Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Byung Doo et al. US 20100265092 A1 in view of Yousseff US-20200408927-A1.
	Consider Claim 1
Kim discloses A location information system (See Kim Fig. 1, [0024]-[0025], Fig. 2, , [0041]-[0042]) comprising:
	a first mobile body (See Kim Fig. 1, [0024]-[0025] terminal 100);
	a plurality of base stations communicable with the first mobile body (See Kim Fig. 1, [0024]-[0025] plurality AP 210_1, 210_2, ..210_m installed unknown positions communicate with terminal 100, and location measuring apparatus 300);
	and a location obtainer device mounted on a second mobile body and communicable with the plurality of base stations (See Kim Fig. 1, [0024]-[0025] terminal 100 communicates with APs 210, [0065], [0072], [0074] plurality of terminals 100; and location measuring apparatus 300), 
wherein the first mobile body comprises:
	and a first location obtainer configured to obtain first location information indicating a location of the first mobile body, (See Kim Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 measures a location of the terminal 100 by using the distance value of the second AP 200.sub.1 to 200.sub.n, to generate location information with respect to the location of the terminal 100 (S103); Fig. 3 S103) 
each of the plurality of base stations comprises:
	a base station location obtainer configured to obtain base station location information indicating a location of the base station, wherein the location of the base station is obtained by using the first location information and a distance between the first mobile body and the base station (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m, to generate location estimation information of the first AP 210.sub.1 to 210.sub.m; Fig. 3 S105), and 
the location obtainer device comprises:
	a second location obtainer configured to obtain second location information indicating a location of the second mobile body, wherein the location of the second mobile body is obtained by using one or more of the base station location information obtained by one or more of the plurality of base stations and a distance between the second mobile body and the one or more of the plurality of base stations (See Kim Figs 1-3 [0044] The terminal location calculator 320 calculates the final location of the terminal 100 by using the location estimation information of the first AP 210.sub.1 to 210.sub.m in the step S105 and the location information of the second APs 200.sub.1 to 200.sub.n, stored in the AP registration information DB 380 (S107); Fig. 3 S107; [0065], [0072], [0074] plurality of terminals 100 thus process repeats for first and 2nd mobile body). 

Kim does not explicitly disclose wherein the first mobile body comprises:	a moving mechanism configured to move the first mobile body.
Yousseff teaches wherein the first mobile body comprises:
	a moving mechanism configured to move the first mobile body (See Youssef Figs. 1-3, Fig. 5, [0098]” Each vehicle of the plurality of vehicles 504A, 504B, and 504C may correspond to a wireless node of the plurality of wireless nodes 104...” where well known that vehicles comprise a moving mechanism such as wheels).  
Yousseff also further teaches a first location obtainer (See Yousseff Fig. 2, Location sensor 208, Network Interface 202, [0098] Fig. 5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the system of Kim to include the noted teachings of Yousseff, in order for collaborative positioning with low power for in-vehicle positioning devices (Yousseff [0013]).

Consider Claim 5

The combination teaches wherein the first location obtainer is configured to obtain the first location information from an external server, the base station location obtainer is configured to obtain the base station location information from the external server, and the second location obtainer is configured to obtain the second location information from the external server (See Kim where respective location information obtained from external sever 300 Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 ; Fig. 3 S103; [0034] The AP location estimator 340 ; Fig. 3 S105);  [0044] The terminal location calculator 320).

Consider Claim 6
The combination teaches wherein the plurality of base stations is immobile (See Kim Fig. 1, [0009] where APs are “installed in a location” thus implying immobile).  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Byung Doo et al. US 20100265092 A1 and Yousseff US-20200408927-A1, further in view of US 20100317390 A1 Rekimoto; Junichi.

Consider Claim 2
 
The combination teaches wherein the first mobile body further comprises:
	a distance obtainer configured to obtain plural pieces of distance information, wherein the plural pieces of distance information indicate respective distances between the first mobile body and the plurality of base stations (See Kim Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 measures a location of the terminal 100 by using the distance value of the second AP 200.sub.1 to 200.sub.n, to generate location information with respect to the location of the terminal 100 (S103); Fig. 3 S103);
	a base station location estimator configured to estimate locations of the plurality of base stations by using the obtained plural pieces of distance information (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m, to generate location estimation information of the first AP 210.sub.1 to 210.sub.m; Fig. 3 S105).
The combination does not teach the first mobile body comprises: a base station location transmitter configured to transmit, to each of the plurality of base stations, base station location information indicating the estimated location of the base station, and each base station location obtainer is configured to obtain the base station location 16information by receiving the base station location information.  
	Rekimoto teaches the first mobile body comprises: a base station location transmitter configured to transmit, to each of the plurality of base stations, base station location information indicating the estimated location of the base station, and each base station location obtainer is configured to obtain the base station location 16information by receiving the base station location information (See Rekimoto Fig. 1, plurality base stations 30 31 32 and first mobile body 40 with 20; [0163] Further, in the first embodiment, an example has been explained where the location estimation device 20 and the wireless terminal 40 are configured separately. However, it is not limited to such an example, and it is possible to integrally configure the location estimation device 20 and the wireless terminal 40. In this case, the location estimation device 20 can receive the signal strength information of not only the wireless terminal 40 which is integrally configured, but also other wireless terminals, and update the storage section 214).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination include the noted teachings of Rekimoto, in order to auto update base station installation information (Rekimoto [0033]).


Consider Claim 3

The combination teaches wherein at each of a plurality of timings while the first mobile body is moving (See Yousseff [0095] wireless node in motion on vehicles [0074] In some embodiments, each of the plurality of wireless nodes 104 in the wireless network 112 may be configured to update their respective final position estimate at a refresh rate; [0038] positioning occurs over a given time period; See also Kim Fig. 1, [0034] where obvious that terminals move),
the first location obtainer is configured to obtain the first location information, for the respective base stations (See Kim Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 measures a location of the terminal 100 by using the distance value of the second AP 200.sub.1 to 200.sub.n, to generate location information with respect to the location of the terminal 100 (S103); Fig. 3 S103), 
the distance obtainer is configured to obtain the plural pieces of distance information between the first mobile body and the base stations (See Kim Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 measures a location of the terminal 100 by using the distance value of the second AP 200.sub.1 to 200.sub.n, to generate location information with respect to the location of the terminal 100 (S103); Fig. 3 S103), and 
for the respective base stations, the base station location estimator is configured to estimate locations of the base stations by using the obtained plural pieces of first location information and the plural pieces of distance information (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m, to generate location estimation information of the first AP 210.sub.1 to 210.sub.m; Fig. 3 S105).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Yousseff, in order for collaborative positioning with low power for in-vehicle positioning devices (Yousseff [0013]).

Consider Claim 4

The combination teaches wherein the first mobile body further comprises a storage controller configured to cause a storage to cumulatively store the obtained plural pieces of distance information and the obtained plural pieces of first location information (See Yousseff Fig.2 memory 206 [0043]  The memory 206 may be further configured to store information, such as a current position estimate from each of the set of neighboring wireless nodes 110 and current positioning information of the first wireless node 108; (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340  where received signal strength intensities also must be stored in order to process and compute location), and 
for each of the plurality of base stations, the base station location estimator is configured to estimate the location of the base station by using corresponding one of the plural pieces of first location information and corresponding one of the plural pieces of distance information which are cumulatively stored in the storage (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m, to generate location estimation information of the first AP 210.sub.1 to 210.sub.m; Fig. 3 S105).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Yousseff, in order for collaborative positioning with low power for in-vehicle positioning devices (Yousseff [0013]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim; Byung Doo et al. US 20100265092 A1 and Yousseff US-20200408927-A1, further in view of KRISHNASWAMY, D et al. CN 103918242 A.

Consider Claim 7

The combination teaches wherein the first mobile body further comprises:
	a plurality of distance obtainers wherein each of the plurality of distance obtainers (See Kim Fig. 1, Fig. 2, [0034]  where plurality of terminals [0065]),  is configured to obtain distance information indicating a 17distance between the distance obtainer and a specific base station of the plurality of the base stations (See Kim Fig. 1, Fig. 2, [0041]-[0042] Then, the terminal location calculator 320 measures a location of the terminal 100 by using the distance value of the second AP 200.sub.1 to 200.sub.n, to generate location information with respect to the location of the terminal 100 (S103); Fig. 3 S103);; 

and a base station location estimator configured to estimate locations of the base stations (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m, to generate location estimation information of the first AP 210.sub.1 to 210.sub.m; Fig. 3 S105), 
the first location information comprises plural pieces of first location information indicating locations of the plurality of distance obtainers, the first location obtainer is configured to obtain the plural pieces of first location information (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m; where plurality of terminals [0065]), 

and the base station location estimator is configured to estimate a location of the specific base station by using the plural pieces of first location information indicating the locations of the plurality of distance obtainers at each of a plurality of points while the first mobile body is moving and the plural pieces of distance information indicating distances between the specific base station and the plurality of distance obtainers (See Kim Fig. 1, Fig. 2, [0034] The AP location estimator 340 estimates the location of the first AP 210.sub.1 to 210.sub.m by using the location information of the terminal 100 that is transmitted from the terminal location calculator 320 and the received signal strength intensity value of the first AP 210.sub.1 to 210.sub.m; where plurality of terminals [0065]; where obvious that terminals are mobile and may move as the taught process is repeatable).
The combination does not teach the first mobile body further comprises: a plurality of distance obtainers disposed at different height levels.
Krishnaswami teaches the first mobile body further comprises: a plurality of distance obtainers disposed at different height levels (See Krishnaswami [0052] ction (e.g. using triangulation method can be known by processing is determined from the signal of two or more vehicle antenna) rather than the position information to realize dividing priority. elevation information may be contained in the message header or by the processing from the vehicles on different height position of two or more antenna to estimate the received signal. it can enable the processor to quickly identify possible positive moves).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Krishnaswami, in order to determine vehicle collision possible (Krishnaswami [0052]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/UMAIR AHSAN/Examiner, Art Unit 2647